         Case 1:19-cv-00391-LG-RHW Document 148 Filed 10/16/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI

ARC CONTROLS, INC

VERSUS                                                   Case No.: 1:19-cv-00391-LG-RHW

M/V NOR GOLIATH., In Rem, and                            FRCP 9(h)
GOLIATH OFFSHORE HOLDINGS                                In Admiralty
PTE. LTD, In Personam

      BRIEF IN SUPPORT OF MOTION FOR INTERLOCUTORY SALE OF VESSEL

          COMES NOW Plaintiff-Intervener Oceanwide Cyprus, Ltd. (“Oceanwide”) in the above-

styled action, and files this Brief in Support of its Motion for Interlocutory Sale of the M/V NOR

GOLIATH, saying as follows:

          1.     Pursuant to Supplemental Admiralty Rule E(9), an interlocutory sale of property is

appropriate where:

          (A) the attached or arrested property is perishable, or liable to deterioration, decay,
          or injury by being detained in custody pending the action;

          (B) the expense of keeping the property is excessive or disproportionate; or

          (C) there is an unreasonable delay in securing release of the property.

          2.     Plaintiff need only demonstrate that one of these conditions is present to justify an

interlocutory sale of the vessel. 20th Century Fox Film Corp. v. M.V. Ship Agencies, 992 F. Supp.

1434, 1437 (M.D. Fla. 1997). In the instant case, sale is appropriate as (1) the expense of keeping

the property is excessive or disproportionate to the Plaintiff’s damages, and (2) despite appearance

in these proceedings and representations to the Court, the owner of the NOR GOLIATH has failed

to seek the release of the property.

          3.     The vessel M/V NOR GOLIATH was arrested by the United States Marshal on

July 12, 2019. See Doc. 26 (U.S. Marshal’s Process Receipt and Return).




42191043 v1
         Case 1:19-cv-00391-LG-RHW Document 148 Filed 10/16/19 Page 2 of 6



          4.   Oceanwide Cyprus, Ltd. filed its Intervenor Complaint (Doc. 13), and the U.S.

Marshal “re-arrested” the NOR GOLIATH upon motion of Oceanwide on July 19, 2019. See Doc.

46 (U.S. Marshal’s Process Receipt and Return).

          5.   Counsel for the In Rem Defendant (M/V NOR GOLIATH) and the vessel’s

apparent owner (Goliath Offshore Holdings PTE, LTD), have appeared in this case by filing (1)

Motion to Permit Vessel Movement (Doc. 38), and (2) Motion to Modify Arrest to Return Third-

Party Equipment (Doc. 103).

          6.   However, the owner of the NOR GOLIATH has failed to seek the vessel’s release,

despite indicating that it was planning to do so. See “Minute Entry” dated September 19, 2019

(noting statement from NOR GOLIATH’s counsel that process was underway to obtain bonds to

secure release of vessel, and the process should take two weeks to conclude).

          7.   As of today’s date (October 16, 2019), no bonds have been posted to secure the

claims herein and/or facilitate the release of the NOR GOLIATH. Furthermore, the time for the

owner of the M/V GOLIATH to file a verified statement of right or interest has long since expired.

Supplemental Admiralty Rule C(6)(a) requires that a person who asserts a right of possession or

any ownership interest in the subject property must file a verified statement of such right or interest

within fourteen (14) days after execution of process, or as otherwise allowed by the Court.

          8.   On August 14, 2019, this Court ordered that public notice of the action and arrest

be given in the Sun Herald (paper of general circulation in this District). See Doc. 85.

          9.   Said public notice was made according to the Court’s Order. See Doc. 146 (Proof

of Publication). Pursuant to this Notice, any person having a claim or an interest in the NOR

GOLIATH was required to file a claim with the Court no later than fourteen (14) days after the




42191043 v1
         Case 1:19-cv-00391-LG-RHW Document 148 Filed 10/16/19 Page 3 of 6



final publication of the Notice; final publication occurred on August 31, 2019. The deadline for

filing claims was September 14, 2019.

          10.   A substitute custodian was appointed on July 12, 2019. See Doc. 6. Charge for the

substitute custodian is $840 per day or $5,880 per week. The NOR GOLIATH has been in the

care of the substitute custodian since July 12, 2019 -- over twelve weeks -- incurring custodial fees

in excess of $70,500. These costs will continue to accrue on a daily basis until the vessel is sold

or, in the alternative, security is posted by the owner to secure the release of the vessel.

          11.   It is evident from the failure of the owner to seek release of the NOR GOLIATH

that there is no real intention to do so, or the owner lacks the financial ability to do so.

          12.   A proposed order will be submitted for the Court’s convenience.

          WHEREFORE, Plaintiff respectfully moves the Court as follows:

          a)    That the vessel NOR GOLIATH, her hull, rigging, tackle, apparel, equipment,

furniture, engines and all other appurtenances be condemned and sold, pursuant to Rule E(9) of

the Supplemental Admiralty Rules of Civil Procedure, at public sale, free from all mortgages, liens

and other encumbrances, to answer the prayers of the Complaint herein;

          b)    That the proceeds of such sale be held in the Registry of this Court pending final

judgment in this cause;

          c)    That notice of sale be given by the United States Marshal in the Sun Herald, a

newspaper of general circulation, which notice shall be published twice; the first publication to be

made at least one calendar week before the date of the sale, and the second at least three calendar

days before the date of sale, per Local Admiralty Rule E(16);

          d)    That the sale of the vessel be scheduled for date to be determined, to allow sufficient

time for the sale of the vessel to be advertised by claimants herein;




42191043 v1
         Case 1:19-cv-00391-LG-RHW Document 148 Filed 10/16/19 Page 4 of 6



          e)     That the successful bidder or bidders at such sale or any postponement thereof,

except as set forth below, be required to deposit at least ten percent (10%) of the amount bid for

the vessel with the United States Marshal on the date of sale, said deposit to be either by cash,

cashier’s check or certified check, and that such bidder or bidders be further required to deposit

with the United States Marshal the balance of the sale price within three (3) business days, failing

which the initial deposit shall forfeited;

          f)     That Oceanwide Cyprus, Ltd. be authorized to bid up to the amount claimed to be

due it ($193,393.02) as set forth in the Verified Complaint (and confirmed by invoices attached

thereto), without making any payment into the Court. See Doc. Nos. 13 and 13-1; and

          g)     For all other, further and necessary relief as justice may so require.

          Done this the 16th day of October, 2019.

                                                        Respectfully submitted,

                                                        s /John P. Kavanagh, Jr.
                                                        John P. Kavanagh, Jr.
                                                        MS Bar #9499
                                                        E-mail: jkavanagh@burr.com

                                                        Attorney for Intervenor
                                                        Oceanwide Cyprus, Ltd.

OF COUNSEL:
Burr & Forman LLP
RSA Tower
11 North Water Street, Suite 22200
Mobile, Alabama 36602
Telephone: (251) 344-5151
Facsimile: (251) 344-9696




42191043 v1
         Case 1:19-cv-00391-LG-RHW Document 148 Filed 10/16/19 Page 5 of 6



                                CERTIFICATE OF SERVICE

      I hereby certify that on this 16th day of October, 2019, I have served a copy of the foregoing
documents by electronically filing same with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to the following:

 Herman F. Cox, Jr.                                James G. Wyly, III
 Evan N. Parrott                                   Drury Sumner Holland
 Jaime W. Betbeze                                  PHELPS DUNBAR, LLP - Gulfport
 MAYNARD, COOPER & GALE, PC -                      2602 13th Street, Suite 300
 Mobile                                            Gulfport, MS 39501
 11 North Water Street, Suite 24290
 Mobile, AL 36602

 Gerard J. Dragna                                  Michael Clark McCabe, Jr.
 Andre J. Mouledoux                                BUTLER SNOW LLP-Gulfport
 Trevor M. Cutaiar                                 P.O. Drawer 4248
 MOULEDOUX, BLAND, LEGRAND, &                      1300 25th Avenue, Suite 204 (39501)
 BRACKETT, LLC                                     Gulfport, MS 39502-4248
 701 Poydras St., Suite 4250
 New Orleans, LA 70139

 George Robert Parrott, II                         James E. Rogers
 Matthew Charles Guy                               Scott D. Marrs
 ADAMS AND REESE, LLP - New Orleans                Brian T. Bagley
 One Shell Square                                  AKERMAN, LLP
 701 Poydras Street, Suite 4500                    1300 Post Oak Blvd., Suite 2500
 New Orleans, LA 70139                             Houston, TX 77056

 Lee Morgan Peacocke                               Michael J. Thompson, Jr.
 Joseph P. Tynan                                   THOMPSON LAW OFFICE, PLLC -
 Susan G. Keller-Garcia                            Gulfport
 LEWIS, BRISBOIS, BISGAARD & SMITH,                P. O. Box 280
 LLP - New Orleans                                 Gulfport, MS 39502
 400 Poydras Street - Suite 1300
 New Orleans, LA 70130

 Ronald J. Kitto                                   Tristan Russell Armer
 Terrence Kent Knister                             HEIDELBERG, STEINBERGER, COLMER
 GORDON, ARATA, MONTGOMERY,                        & BURROW, PA-Pascagoula
 BARNETT, MCCOLLAM, DUPLANTIS &                    P.O. Box 1407
 EAGAN, LLC                                        711 Delmas (39568)
 201 St. Charles Ave., Suite 4000                  Pascagoula, MS 39568-1407
 New Orleans, LA 70170-4000




42191043 v1
         Case 1:19-cv-00391-LG-RHW Document 148 Filed 10/16/19 Page 6 of 6



 Scott D. Stevens                         Richard P. Salloum
 STARNES DAVIS FLORIE, LLP - Mobile       FRANKE & SALLOUM, PLLC
 P. O. Box 1548                           P. O. Drawer 460
 11 N. Water St., Suite 2090 (36602)      10071 Lorraine Road (39503)
 Mobile, AL 36633-1548                    Gulfport, MS 39502

 Conor T. Lutkewitte                      Samuel D. Gregory
 Thomas J. Lutkewitte                     BAKER, DONELSON, BEARMAN,
 FAVRET, DEMAREST, RUSSO,                 CALDWELL & BERKOWITZ, PC - Jackson
 LUTKEWITTE & SCHAUMBURG                  One Eastover Center
 1515 Poydras St., Suite 1400             100 Vision Drive, Suite 400
 New Orleans, LA 70112                    P. O. Box 14167 (39236-4167)
                                          Jackson, MS 39211

 Joseph E. Lee, III                       Kristina Crosswell Johnson
 Miles P. Clements                        JONES WALKER, LLP - Jackson
 Zachary J. Ardoin                        190 East Capitol St., Suite 800 (39201)
 PHELPS DUNBAR, LLP - New Orleans         P. O. Box 427
 365 Canal Street, Suite 2000             Jackson, MS 39205-0427
 New Orleans, LA 70130-6534


                                            s/ John P. Kavanagh, Jr.
                                            COUNSEL




42191043 v1
